The opinion of the court was delivered by
TAFT, J.
The petitioner asked the County Court to have a cause in favor of Stevens, the petitionee’s intestate,against Butters, brought forward on the docket, the judgment stricken off and the cause re-heard, alleging that through the fraud of Stevens, damages were entered for too large a sum. The petitioner is neither a real nor nominal party to the record. He is not shown to be a subsequent attaching creditor, and as such entitled to defend under R. L. s. 1166. For aught that appears he is nothing but a mere trespasser, and to open a judgment upon the application of a volunteer, when the parties to it make no complaint, would be to treat the solemn adjudication of the court too lightly. We are unable to see any right in the petitioner to appear in the suit, when it was pending, and without such right it would be folly to open the judgment. The petition was properly dismissed.

Judgment affirmed.